Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 30, 32, and 37 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,976,896 (“Kumar”).
The following disclosure by Kumar is considered relevant to Applicant’s claims.
Kumar teaches capillary tubes used individually or in combination for an immunoassay. One end of the capillary tube can be introduced into a sample. The capillary tubes are coated with binding members to permit a plurality of immunoassay on one sample or multiple samples to screen for one or multiple analytes. The capillary tubes can be held in a cartridge that permits sequential or simultaneous use and/or that permits interaction with other devices and/or apparatus to effectuate an immunoassay (col. 17, lines 62 to col. 18, line 10.)
The capillary tubes can be used with a sample tray designed to contain a reagent and means to mix the fluid within the wells [of the sample tray.] Column 18, lines 41-46.
The method and an apparatus can be automated. The apparatus has the ability to manipulate one or more capillary tubes and a sample tray, to control the flow of and house fluids, to carry out a 
Sample is added to one or more wells in the sample tray. Column 19, lines 35-36.
After the sample and reagent are mixed, the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. The apparatus positions the cartridge proximate a fluorometer. Column 19, lines 42-56.
In figure 12 there is shown an apparatus 200 that comprises prep station 201, capillary tubes 2, and detection station 203. Column 29, lines 55-67. The prep station 201 comprises syringe 210, a first section for containing the cartridge 1 (which holds capillaries, see for example col. 21, lines 19-22), and a second section comprising a tray holder 212 for holding the sample tray 3. See column 30, lines 1-10.
The capillary tubes are spaced apart along the outside of the longitudinal side of a cylinder or by a disc or plurality of discs, containing openings to hold a plurality of spaced apart capillary tubes in a circular manner. The cylinder can rotate to present a particular tube to a sample source or to a fluid source for washing, adding reagent, or other desired fluid to each tube. The cylinder can also rotate to present a capillary tube to a signal generation and detection means. Column 35, line 66-column 36, line 16.
See also figure 1, disclosing cartridge (1), capillary tube 92) where reaction takes place, sample tray (3) for containing sample, reagents, and other fluids.
As to independent claim 30, the Kumar capillary is equivalent to Applicant’s assay assembly comprising a tip and an interior reaction site. The capillaries having an interior reaction site having thereon an immobilized binding reagent such that a reaction occurs within the assay unit (see col. 17, lines 62 to col. 18, line 10, disclosing that the capillaries are coated with binding members to screen analytes.) 

With respect to the claimed reader assembly having a fluid transfer device and the claimed transferring step, a reader assembly having a fluid transfer device is disclosed for example at element 200 in figure 12, which includes a syringe or suctioning means (column 30, lines 1-10) which is equivalent to the claimed fluid transfer device configured to direct transfer of the sample and the cartridge reagents from the cartridge into the assay assembly such that a reaction occurs within the assay assembly.
With respect to the positioning steps, Kumar discloses that the apparatus positions the sample tray under the cartridge located thereon and draws the mixture into one or more capillary tubes, e.g., via suction. Column 19, lines 42-56. Examiner notes that in order for the apparatus to position [i.e., move] the sample tray, there must be a translational element [which Examiner finds to be equivalent to a stage, since there is no recited limitation that precludes this interpretation] which positions [i.e. moves] the sample tray. Therefore this disclosure by Kumar meets Applicant’s claimed limitations of a translational stage configured to move the cartridge relative to the assay assembly to place each of the sample unit and the reagent unit into fluid communication with the assay assembly. With respect to positioning the cartridge within the reader assembly, see figure 12 at station 201.
With respect to the detecting step and a detection assembly, apparatus 200 has detection station 203 (column 29, lines 55-67). Detection means is also disclosed elsewhere, for example, at column 19, lines 52 and column 35, line 66-column 36, line 16.
With respect to claim 32, see reagents in column 7, lines 18-28.
.


Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”).
Kumar has been discussed above. Additionally, see column 37, lines 56-67 disclosing use of a computer for automation, which is equivalent to a programmable processor.
However, Kumar is silent as to reading an identifier on the cartridge by means of an identifier detector of the reader assembly.
However, Kumar does discloses in column 31, lines 64 to column 32, line 12 that a barcode is provided with the sample tray (equivalent to the claimed cartridge) which is scanned a connected scanner wherein the barcode provides calibration information, and the operator starts the apparatus. It would have been obvious to one skilled in the art to provide a barcode on the sample tray (i.e., claimed cartridge), rather than just providing with the sample tray, as a design choice that would accomplish the same function disclosed by Applicant, and that would provide a predictable benefit of convenience of indicating the kit materials (including the cartridge). Moreover, it appears that Kumar discloses manually starting the operations, which is understood to encompass selecting a protocol (or steps) for the desired assay after the barcode for the kit and its materials is scanned. Automating this step would have been a design choice that accomplishes the same steps performed manually and thus would have required ordinary skills in the art. 


Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 5,976,896 (“Kumar”) in view of US 20050084921 (hereinafter “Cranley”).

However, Cranley discloses the following.
Cranley discloses detecting concentration of an analyte throughout the patent (see for example paragraphs 0053, 0113, 0144, 0154).
Cranley discloses “The present invention is directed to enzyme-based detection systems… The capability of producing an electronic, for example, digital, result makes such a device readily adaptable to computerized data collection and transmission via a communication network such as the Internet (through either hard-wired or wireless means)... Such computerized data collection and transmission would permit methods of using the acetone-specific detectors of the present invention to be especially useful for compliance monitoring, coaching, and instructing.” Paragraph 0037 (emphasis added). 
“…By integrating an acetone-specific biosensor with an analysis device linked to, for example, the Internet, instant results for home monitoring of a subject can be obtained.  In this manner, acetone-specific biosensors may be employed to ensure health care services are being delivered to a given subject, to test the bio-release of drug formulations in clinical test settings, and to test the release of delayed or controlled release drug formulations over time…” Paragraph 0279 (emphasis added). 
It would have been obvious to the skilled artisan to utilize include in the Kumar system the elements disclosed by Cranley for transmitting data to an ‘external device’ for compliance monitoring, coaching or instructing, as may be desirable, as suggested by Cranley.

Allowable Subject Matter
Claims 9-13, 21-22, 24-29, 33-36, and 38 are allowed.


Response to Arguments
The rejection in view of Chatelain has been withdrawn. Therefore Applicant’s arguments are moot. A new reference, Kumar, is used in the grounds for rejection instead since it appears to be a better reference in that it more clearly shows a reader assembly, and cartridge with sample unit and reagent unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20070178580.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANN Y LAM whose telephone number is (571)272-0822.  The examiner can normally be reached on Mon-Thurs 11-9:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached at 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/ANN Y LAM/Primary Examiner, Art Unit 1641